Citation Nr: 0739543	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  01-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.

2.  Entitlement to an increased disability rating for 
service-connected status post total arthroplasty, left knee, 
currently rated 30 percent disabling.

3.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for service-connected chondromalcia, 
right knee with meniscectomy, arthroscopic debridement, 
lateral release and traumatic arthritis.  

4.  Entitlement to service connection for residuals of right 
ankle fracture claimed as due to service-connected bilateral 
knee disabilities.

5.  Entitlement to service connection for residuals of left 
wrist fracture claimed as due to service-connected bilateral 
knee disabilities.

6.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for residuals of right ankle fracture.

7.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 for residuals of left wrist fracture.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A July 1999 rating determination 
denied entitlement to service connection for residuals of 
right ankle fracture, and residuals of left wrist fracture; 
denied entitlement to temporary total evaluations for 
service-connected right knee disability, and residuals of 
right ankle fracture and left wrist fracture; denied 
entitlement to a compensable rating for service-connected 
bilateral hearing loss disability; and, denied entitlement to 
a disability rating in excess of 10 percent for service-
connected residuals of left knee injury with traumatic 
arthritis.  An August 2005 Board decision concluded that the 
veteran's October 2000 substantive appeal pertaining to the 
June 1999 rating determination was timely filed with regard 
to such issues.  

The Board notes that an August 2001 rating determination 
assigned a 20 percent disability rating to residuals of left 
knee injury with traumatic arthritis, effective October 6, 
1999.  An October 2001 rating determination assigned a 
temporary total evaluation effective September 17, 2001, and 
assigned a 20 percent evaluation effective January 1, 2002.  
Thereafter, a January 2002 rating determination assigned a 
temporary total evaluation effective September 17, 2001, 
through November 1, 2002, and assigned a 30 percent 
evaluation effective November 1, 2002.  Although an increased 
rating was assigned to the service-connected left knee 
disability, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned and the such 
ratings were not assigned for the entire appeal period.  AB 
v. Brown, 6 Vet. App. 35 (1993).

In October 2001, the veteran's representative filed an 
informal claim on the veteran's behalf requesting to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  To date, it does not 
appear that the RO has adjudicated such claim.  Such claim is 
referred to the RO for appropriate action.

In October 2007, a motion to advance the appeal on the 
Board's docket was granted pursuant to 38 C.F.R. § 20.900(c) 
(2007).

The issues of entitlement to service connection for residuals 
of right ankle fracture; entitlement to service connection 
for residuals of left wrist fracture; entitlement to a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
for residuals of right ankle fracture; and, entitlement to a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
for residuals of left wrist fracture, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss 
disability is productive of level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.

2.  Prior to October 6, 1999, there is x-ray evidence of 
degenerative joint disease of the left knee, but there is no 
recurrent subluxation or lateral instability; there is no 
additional functional loss due to pain, weakness, 
incoordination, or fatigue so as to limit flexion to 30 
degrees or less or so as to limit extension to 15 degrees or 
more.

3.  From October 6, 1999, to September 17, 2001, there is x-
ray evidence of degenerative joint disease of the left knee, 
but there is no recurrent subluxation or lateral instability; 
there is no additional functional loss due to pain, weakness, 
incoordination, or fatigue so as to limit flexion to 15 
degrees or less or so as to limit extension to 20 degrees or 
more.

4.  From November 1, 2002, following prosthetic replacement 
of the left knee joint, there are no chronic residuals 
consisting of severe painful motion or weakness of the left 
knee; no objective findings of recurrent subluxation or 
lateral instability; and no additional functional loss due to 
pain, weakness, incoordination, or fatigue so as to limit 
extension to 30 degrees or more.

5.  Subsequent to November 21, 1991, the veteran has not 
undergone surgery of the right knee, nor has a cast been 
applied to the knee.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for the entitlement to a disability rating 
in excess of 10 percent prior to October 6, 1999, for left 
knee degenerative changes have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2007).

3.  The criteria for the entitlement to a disability rating 
in excess of 20 percent from October 6, 1999, to September 
17, 2001, for left knee degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2007).

4.  The criteria for the entitlement to a disability rating 
in excess of 30 percent from November 1, 2002, for status 
post total arthroplasty, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5055, 5257, 
5260, 5261 (2007).

5.  The criteria for entitlement to a temporary total 
convalescent rating for service-connected chondromalcia, 
right knee with meniscectomy, arthroscopic debridement, 
lateral release and traumatic arthritis, have not been met.  
38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's appeal 
stems from rating decisions issued prior to enactment of the 
VCAA.  In October 2005 and April 2006 VCAA letters were 
issued to the veteran.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal with regard to the 
issues of entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability 
entitlement to an increased disability rating for service-
connected status post total arthroplasty, left knee, 
currently rated 30 percent disabling; and, entitlement to a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
for service-connected chondromalcia, right knee with 
meniscectomy, arthroscopic debridement, lateral release and 
traumatic arthritis would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran letters in 
October 2005 and April 2006 which advised him of the evidence 
necessary to support his increased rating claims.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA and private treatment records are on file, as 
are records from the Social Security Administration (SSA).  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations which 
will be discussed in detail below.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that further examinations are 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues of entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability; 
entitlement to an increased disability rating for service-
connected status post total arthroplasty, left knee, 
currently rated 30 percent disabling; and entitlement to a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
for service-connected chondromalcia, right knee with 
meniscectomy, arthroscopic debridement, lateral release and 
traumatic arthritis.  
.

I.  Increased disability ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Bilateral hearing loss disability

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table Via will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In November 1995, the veteran underwent a VA audiological 
examination.  Pure tone thresholds for the ears were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

20
25
40
70
LEFT

15
25
45
75

The pure tone average in the right ear was 39 decibels, and 
40 decibels in the left ear.  Speech recognition scores were 
100 percent in the right ear, and 96 percent in the left ear.  
Such examination findings translated to level I hearing in 
the right ear and level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, 
this equates to noncompensable hearing loss.  

The Board notes that such examination results were considered 
by the RO in denying a compensable disability rating in a 
January 1996 rating determination.  In an August 2005 
decision, the Board found that the veteran did not timely 
appeal the January 1996 rating decision.  Thus, a submission 
received by the veteran in or about June 1998 constituted a 
new claim for a compensable rating.  The June 1999 rating 
determination denied entitlement to a compensable disability 
rating; however, at that time the evidence of record did not 
contain any other VA examinations, nor evidence that he had 
sought VA medical treatment for his bilateral hearing loss 
disability.

In January 2007, the veteran underwent another VA 
audiological examination.  He reported difficulty hearing 
high frequency consonant sounds, and problems understanding 
conversations, particularly in background noise.  Pure-tone 
thresholds for the ears were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

25
40
55
80
LEFT

20
40
55
80

The pure tone average in the right ear was 50 decibels, and 
49 decibels in the left ear.  Speech recognition scores were 
100 percent in the right ear, and 96 percent in the left ear.  
The examiner diagnosed bilateral mild-profound high frequency 
sensorineural hearing loss.  Such examination findings 
translated to level I hearing in the right ear and level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, 
and VII, Diagnostic Code 6100.  Applying the audiological 
test results most favorable to the veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  
Thus, there is no reasonable doubt to be resolved.  The 
veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's bilateral 
hearing loss disability has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.

Left knee disability

The Board notes that service connection has been established 
for degenerative changes of the left knee, effective November 
1980.  Initially, the Board will clarify the date on which a 
claim for an increased disability rating was received by VA 
pertaining to the veteran's service-connected left knee 
disability.  In August 2005, the Board determined that the 
veteran did not timely appeal a January 1996 rating decision 
which, in pertinent part, denied entitlement to a disability 
rating in excess of 10 percent for service-connected left 
knee disability.  The Board determined that a VA Form 9 date-
stamped as received by VA in May 10, 1999 was untimely 
received with regard to perfecting his appeal.  Although such 
submission did not constitute a timely substantive appeal, 
the Board views such submission as a claim for an increased 
rating for his service-connected left knee disability.  Such 
increased rating claim was adjudicated in a June 1999 rating 
decision.  As the August 2005 Board decision also made a 
determination that the veteran timely appealed the June 1999 
rating decision which, in pertinent part, denied entitlement 
to a disability rating in excess of 10 percent for service-
connected left knee disability, the Board will consider the 
evidence on file from May 10, 1998, one year prior to receipt 
of the increased rating claim.  The Board notes that the 
veteran's status post total arthroplasty left knee was rated 
100 percent disabling, from September 17, 2001, to October 
31, 2002, thus this period is not in appellate status.  Thus, 
the issues on appeal are entitlement to a disability rating 
in excess of 10 percent prior to October 5, 1999; entitlement 
to a disability rating in excess of 20 percent from October 
6, 1999, to September 17, 2001; and, entitlement to a 
disability rating in excess of 30 percent from November 1, 
2002.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

The Board notes that the veteran has been in receipt of SSA 
disability benefits since October 1990, as a result of 
generalized anxiety disorder; mixed personality disorder; 
alcohol dependence in remission; status post arthroscopy and 
debridement, right knee; degenerative changes both knees; 
history of asthma; bilateral hearing loss; and, obesity.

Private medical records reflect that in September 1997, the 
veteran fell on a bent left knee and reported pain along the 
medial aspect of his patella.  He denied any history of 
dislocation, and an October 1997 medical record reflects that 
the pain was somewhat better.  He reported crepitance which 
he did not have previously.  On physical examination, he had 
full range of motion with mild mid medial joint line 
tenderness.  He also had palpable crepitance with range of 
motion of his left knee.  He had some mild tenderness along 
the medial aspect of his left patella.  He had negative 
apprehension test and had no significant effusion.  He had no 
tenderness over his condyles.  He had what appeared to be 
well-healed eschart.  There was no evidence of his patellar 
fracture on x-ray examination.  The examiner stated that the 
veteran may have a medial retinaculum partial tear versus a 
chondral injury to the patella.  But the examiner noted that 
the veteran was improving and that he could return to his 
activities as tolerated.  

In July 1998, the veteran sustained a right ankle fracture 
and VA treatment records reflect complaints of right knee 
instability, but there are no complaints documented 
pertaining to the left knee for the period July to September 
1998.  

A December 1998 VA outpatient treatment record reflects 
complaints of bilateral knee pain, to include instability.  
He reported giving way of the knees resulting in falls and 
injury.  It was noted that he was status post right ankle 
fractures and left wrist fracture.  He stated that each of 
these injuries were caused by episodes of knee instability.  
On physical examination, he walked with a normal gait 
pattern.  His examination was difficult because of poor 
relaxation, but the examiner was convinced there was no 
global instability due to ligamentious damage in either knee.  
There was mild valgus laxity of the knee opening of 
approximately 5 millimeters on the left.  There was the same 
amount of valgus instability on the right.  There was no 
anterior posterior ligamentious instability.  There was no 
instability with varus stress.  The main findings were 
strongly positive patellofemoral findings in both knees.  
There was exquisite tenderness with palpation on the lateral 
and medial facets and all over the lateral retinaculum.  
Patella grinding and other provocative maneuvers reproduced 
pain, and his reaction to pain was very elevated.  X-rays 
documented a moderate degenerative joint disease in the 
medial compartment bilaterally and moderate to moderately 
severe degenerative joint disease in the patellofemoral 
joints bilaterally.  The examiner's assessment was moderately 
severe arthritis bilaterally, and a cane was recommended.  It 
was noted that he wears braces on his knees for instability.  
The examiner stated that his radiographic picture did not 
warrant total knee replacement, and the veteran's complaints 
were strongly influenced by financial matters.  The examiner 
noted that although there were no strong physical findings 
for global knee instability due to ligamentious causes, a 
common cause of giving way of the knees is patellofemoral 
catching or pain and the veteran had strong clinical findings 
for this.  It was not unreasonable to preclude that his falls 
have been caused by knee pain, giving a similance of 
instability.  

In May 1999, the veteran underwent a VA joints examination.  
Although such examination will be discussed in detail, the 
examination was conducted to assess the severity of his 
service-connected right knee disability, and does not contain 
complete results pertaining to the left knee disability.  The 
examiner noted that the veteran had previously undergone open 
meniscectomy and a tibial tubercle transfer with lateral 
release of the left knee.  He had gone on to develop signs 
and symptoms consistent with patellofemoral syndrome as well 
as arthritis of the left knee.  The examiner noted a history 
of bilateral Pellegrini-Stieda lesions which is significant 
for chronic MCL avulsion injuries, and has a history of 
chondrocalcinosis in the medial compartment of his knees as 
well as most recently in December having shown mild amounts 
of degenerative joint disease on standing films bilaterally.  
On physical examination, range of motion of both knees was 0 
to 115 degrees.  He had tenderness at the inferior pole of 
the patella as well as along the medial joint lines 
bilaterally.  He had no frank effusion on his knees.  His 
knees were both ligamentously stable to coronal and sagittal 
stress testing, although he had a great deal of tenderness 
and some guarding with anterior Lachman on the right knee.  
He had quadriceps atrophy on both knees, more pronounced on 
the right side.  By history, he has a positive theatre sign 
and a positive stairs sign which means he has a great deal of 
shooting pain in the anterior aspect of the knee when 
climbing stairs or when getting up after being seated for a 
long period of time.  He walks for physical therapy but does 
not do any specific physical therapy for strengthening his 
quadriceps.  The examiner acknowledged the December 1998 x-
rays which showed mild amounts of degenerative joint disease 
as well as chondrocalcinosis in the medial compartments of 
his right knee, in addition to Pellegrini-Stieda lesions 
significant for chronic MCL avulsion injury.  The examiner 
noted that based on his in-service medial meniscectomy, this 
particular procedure destined the veteran to have chronic and 
relentless medial compartment space narrowing and arthritis.  
The examiner also noted his previous tibial tubercle transfer 
for patellar maltracking which is generally treated with 
prolonged courses of physical therapy and conservative 
management.  On the left side he has a chronically somewhat 
weakened quadriceps which contributes to his patellofemoral 
syndrome.  The examiner, then, provided a detailed opinion 
with regard to the right knee, to include functional loss; 
however, did not specifically discuss the symptomatology 
related to the left knee, nor was a diagnosis rendered.

In October 1999, the veteran sought VA treatment for his 
knees and left wrist.  He reported that his left knee was 
bothering him more, and reported pain over the medial lateral 
joint line and mild swelling.  He reported being administered 
injections in the past but did not want any at the time of 
the examination.  An x-ray examination showed degenerative 
joint disease with pretty significant joint narrowing and 
osteophyte formation.  The assessment was degenerative joint 
disease both knees.  

A May 2000 VA outpatient treatment record reflects that he 
was status post calcaneous fracture on the right treated with 
a short leg cast.  It was noted that he had "a very bad left 
knee" and that total knee arthroplasty was being considered.

In December 2000, the veteran underwent a VA examination of 
the joints; however, the examination report appears mainly to 
related to the right knee disability.  The veteran complained 
that the right knee gives out, but the left knee gives out 
more than the right.  He was using no assistive devices and 
the examiner observed a significant limp on the left.  The 
examiner did not perform a physical examination of the left 
knee.

A February 2001 VA outpatient treatment record reflects 
complaints of ankle pain, and a report that his knee was 
unstable, but the specific knee is not identified.  A 
February 2001 x-ray examination report of the knees reflects 
an impression of prior repair of a patellar tendon injury on 
the left with lateral subluxation of the left patellar tendon 
and moderate left patellofemoral arthrosis.  

In March 2001, the veteran underwent a VA examination 
pertaining to the left knee disability, post operative with 
traumatic arthritis.  The veteran reported continuous pain 
and stated that due to instability he had fallen multiple 
times.  He reported some discussion in the past about 
replacement surgery on the knee but it had not been 
performed.  He reported that pain bothers him pretty much all 
of the time and it makes it difficult for him to sleep at 
night.  On physical examination, his gait was somewhat 
antalgic but otherwise normal.  There was crepitus and 
tenderness both on the medial and lateral joint lines.  There 
was mild patellar grinding noted of the left knee.  There was 
no evidence of effusion.  Range of motion was normal from 0 
to 140 degrees with pain at end of extension and end of 
flexion.  The Drawer signs were unremarkable as was the 
examination of collateral ligaments.  There was no effusion 
and the McMurray test was negative.  The examiner's 
impression was marked degenerative changes of the left knee, 
and he was likely a candidate for surgical repair.  The knee 
appeared to give a moderate to severe functional impairment 
in his activities of daily living but the examiner noted that 
he is able to do some work.

In May 2001, the veteran sought treatment for bilateral knee 
pain.  On physical examination of the left knee, his knee was 
stable to varus and valgus, he had good quadriceps strength 
and he was tender throughout his joint line both medially and 
laterally as well as medial and lateral facet of the patella.  
He was stable to varus and valgus and had a good end point on 
his Lachman's.  His McMurray's maneuvers were extremely 
painful and difficult to assess any clicks secondary to him 
having severe pain from this.  The assessment was bilateral 
degenerative joint disease of the knees.  

On September 17, 2001, the veteran underwent left total knee 
replacement surgery.  

In January 2007, the veteran underwent a VA examination of 
the knees.  The examiner summarized the veteran's knee 
problems to include noting the 2001 total left knee 
replacement which resulted in significant improvement and 
only mild residual symptoms.  The veteran reported that he 
uses a cane occasionally.  He is unable to stand for more 
than a few minutes, and unable to walk more than a few yards.  
He reported giving way and instability on the right side, but 
not the left.  He reported pain on the right side, but only 
occasionally on the left.  He denied any stiffness or 
weakness.  He denied episodes of dislocation or subluxation, 
and reported locking one to three times a month on the right 
side.  He reported bilateral effusion which affects motion.  
He reported flare-ups of joint disease which he characterized 
as severe every one to two months.  However, he reported 
flares of right knee only which resulted in severe pain, 
significant limitation of range of motion, and an inability 
to bear weight during flare.  He reported swelling and 
tenderness on the right side.  On physical examination, his 
gait was antalgic.  There was evidence of abnormal weight 
bearing, but no callus formation or skin breakdown.  There 
was abnormal shoe wear pattern in both shoes.  

On range of motion testing of the left knee, flexion was 0 to 
115 degrees, and extension was 115 to minus 5 degrees.  There 
was no additional limitation of motion on repetitive use.  On 
range of motion testing of the right knee, flexion was 0 to 
110 degrees, and pain began at 100 degrees and ended at 110 
degrees.  There was additional limitation of motion on 
repetitive use at 90 to 100 degrees due to pain.  Extension 
was 110 to 0 degrees, and there was no additional limitation 
of motion on repetitive use.  The examiner noted that there 
was no joint ankylosis or inflammatory arthritis.  With 
regard to the left knee, there was bony joint enlargement, 
deformity, weakness, and bumps consistent with Osgood-
Schlatters disease.  There was no crepitation, clicks or 
snaps, grinding, instability, patellar abnormality, effusion, 
dislocation, or locking.  McMurray's test was negative.  The 
examiner noted meniscus abnormality.  With regard to the 
right knee, the findings were similar, however, he 
additionally suffered from crepitus, tenderness, tendonitis, 
and instability.  An x-ray examination showed mild to 
moderate degenerative joint disease of the right knee, and 
stable total knee arthroplasty on the left.  The examiner 
diagnosed degenerative arthritis of both knees, status post 
left total knee replacement.  The examiner noted that the 
veteran was not employed, and that there were severe effects 
on performing daily activities such as chores, shopping, 
exercise; moderate effects on performing recreation, 
traveling; mild effects on bathing and dressing; and, no 
effects on feeding, toileting and grooming.  He was 
preventing from participating in sports.  The examiner noted 
that he was in receipt of SSA disability benefits for his 
bilateral knee and mental conditions since 1990.  He was a 
master electrician and was unable to stand, kneel, crouch, 
and walk as required for the job.

Initially, the Board notes that a diagnosis of moderate 
degenerative joint disease in the medial and patellofemoral 
joints has been rendered with regard to the left knee.  As 
the primary residual of the veteran's knee disability appears 
to be arthritis, the Board finds that the veteran's knee 
disability should be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, which is rated as arthritis under 
Diagnostic Code 5003.  In turn, this requires rating the 
veteran's disability under the rating criteria for limitation 
of motion, Diagnostic Codes 5260 and 5261.  The RO has 
assigned disability ratings to the knee under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As detailed, a 
10 percent disability rating is in effect prior to October 6, 
1999; a 20 percent disability rating is in effect from 
October 6, 1999, to September 17, 2001; and, a 30 percent 
disability rating is in effect from November 1, 2002.  

Disability rating in excess of 10 percent prior to October 6, 
1999

With regard to the period prior to October 6, 1999, the Board 
finds that the objective medical evidence does not support a 
disability rating in excess of 10 percent.  Initially, the 
Board notes that there are very few documented subjective 
complaints and objective findings pertaining to the left knee 
for the period May 1998 (one year prior to his increased 
rating claim) through October 5, 1999.  The veteran underwent 
a VA examination in May 1999; however, there are minimal 
findings pertaining to the left knee.  Range of motion of the 
left knee was 0 to 115 degrees, thus such range of motion is 
noncompensable under the provisions of both Diagnostic Codes 
5260 and 5261.  As degenerative arthritis has been 
established by X-ray study, however, a 10 percent rating is 
warranted pursuant to Diagnostic Code 5003.  See Schafrath, 1 
Vet. App. at 592-593; Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO did was assign a 10 percent rating 
under Diagnostic Code 5003 in recognition of the fact that 
there is some limitation of motion with pain under Diagnostic 
Code 5260.  The Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to pain 
and believes that the 10 percent rating for limitation of 
motion with pain (although noncompensable under Codes 5260 
and 5261) under Diagnostic Code 5003 is all that is permitted 
under that regulatory provision.

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's left knee 
disability under Diagnostic Codes 5003 and 5257, for the 
period prior to October 6, 1999, which is allowed so long as 
the evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997) (a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability); VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has 
a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  See also 
Esteban, 6 Vet. App. at 261 (1994) (separate disabilities 
arising from a single disease entity are to be rated 
separately); but see 38 C.F.R. § 4.14 (the evaluation of the 
same disability under various diagnoses is to be avoided).  
As detailed, a December 1998 VA examination reflected 
subjective complaints of bilateral knee pain and instability, 
but on objective physical examination, the examiner opined 
that there were no strong physical findings for global knee 
instability due to ligamentious causes.  The examiner 
explained that a common cause of giving way of the knees is 
patellofemoral catching or pain which gives a similance of 
instability, but again the examiner did not find any 
ligamentous instability.  Likewise, the May 1999 VA examiner 
determined that his knees were ligamentously stable to 
coronal and sagittal stress testing.  Thus, a disability 
rating under Diagnostic Code 5257 is not appropriate based on 
the objective findings of record, as there were no objective 
findings of recurrent subluxation or lateral instability.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The medical evidence on file from May 1998 to 
October 1999 does reflect complaints of pain pertaining to 
the left knee; however, the Board finds that the present 10 
percent rating takes into consideration the veteran's 
complaints of knee pain, thus, the Board finds that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating.  See DeLuca, 8 Vet. App. at 204-07.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 10 percent is not 
warranted under any alternative provision.  

Disability rating in excess of 20 percent from October 6, 
1999, to September 17, 2001

Initially, the Board notes that the RO assigned a 20 percent 
disability rating based on its determination that an 
increased rating claim was received on October 6, 2000, and 
that VA outpatient treatment records and examinations from 
October 1999 supported an increase in symptomatology 
warranting a 20 percent disability rating, effective October 
6, 1999, one year prior to the date of the increased rating 
claim.  As previously discussed, the Board has determined 
that the increased rating claim on appeal was received in May 
1999 (see August 2005 Board decision) and has considered 
medical evidence on file from May 1998, one year prior to the 
date of the increased rating claim.  Even though the Board 
has determined that the veteran's claim for an increased 
rating was received in May 1999, opposed to October 6, 2000, 
the Board finds that the objective medical evidence does not 
support a disability rating in excess of 20 percent for the 
period October 6, 1999, to September 17, 2001.  
Unfortunately, for this period there are limited records 
available pertaining to subjective complaints and objective 
findings pertaining to the left knee.  The RO assigned the 20 
percent disability rating pursuant to Diagnostic Code 5261, 
extension limited to 15 degrees.  Upon review of the medical 
evidence on file for this period, an October 1999 VA 
outpatient treatment record reflects the veteran's complaints 
of pain in the medial lateral joint line and mild swelling, 
and an x-ray examination showed degenerative joint disease 
with significant joint narrowing and osteophyte formation.  
In December 2000, the veteran complained that his left knee 
was giving out more than the right, and the examiner noted a 
limp on the left, but otherwise there were no objective 
findings.  The Board acknowledges a February 2001 x-ray 
examination report which noted lateral subluxation of the 
left patellar tendon and moderate left patellofemoral 
arthrosis; however, upon VA examination in March 2001, there 
were no objective findings of subluxation or lateral 
instability.  Range of motion was normal, with pain only at 
the end of extension and flexion.  Drawer sign was 
unremarkable, McMurray test was negative, and examination of 
the collateral ligaments was unremarkable.  Objective 
findings did include crepitus and tenderness of the medial 
and lateral joint lines, and the examiner opined that his 
knee resulted in moderate to severe functional impairment.  
Likewise, on examination in May 2001, his knee was stable to 
varus and valgus, although his McMurray's maneuvers were 
extremely painful.  In light of such objective findings, it 
is not clear to the Board that a 20 percent disability rating 
is supported by the objective medical evidence; however, it 
is clear that a disability rating in excess of 30 percent is 
not warranted for this period.  

As noted, March 2001 objective findings reflect normal range 
of motion, although the veteran experienced pain at the end 
of flexion and extension.  Such findings do not reflect 
flexion limited to 15 degrees, and extension limited to 20 
degrees; thus, a 30 percent disability rating is not 
supported.  

The Board has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This does not seem to apply to this 
period as although the objective medical evidence does 
support pain on motion in both extension and flexion, he has 
not demonstrated any compensable range of motion under either 
Code 5260 or 5261 based on a strict adherence to the 
limitation of motion criteria.  What the RO has effectively 
done is assign a 20 percent rating in light of his pain on 
motion, but the Board does not interpret the General Counsel 
opinion as providing for separate ratings for noncompensable 
limitation of flexion and limitation of extension due to 
pain.

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's left knee 
disability under Diagnostic Codes 5003 and 5257, for the 
period from October 6, 1999, to September 17, 2001.  Although 
the medical records reflects subjective complaints of 
instability, as outlined, the objective findings do not 
reflect findings of subluxation or lateral instability.  
Thus, a disability rating under Diagnostic Code 5257 is not 
appropriate based on the objective findings of record, as 
there have been no objective findings of recurrent 
subluxation or lateral instability.  

The Board finds that the 20 percent disability rating 
effectively considers the veteran's functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board 
acknowledges the veteran's reports of pain, and the March 
2001 VA examiner's assessment of moderate to severe 
functional impairment of his activities of daily living.  The 
Board finds, however, that the 20 percent rating takes into 
consideration the veteran's complaints of knee pain and any 
functional loss, thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Disability rating in excess of 30 percent from November 1, 
2002  

Subsequent to his September 2001 left knee replacement 
surgery, the RO assigned a 30 percent disability rating 
pursuant to Diagnostic Code 5055, which is the minimum rating 
following prosthetic replacement of the knee joint.  The 
Board finds that based on the objective evidence of record, a 
disability rating in excess of 30 percent is not warranted 
from November 1, 2002.

Diagnostic Code 5055 provides for a minimum rating of 30 
percent for knee replacement (prosthesis).  A 60 percent 
disability rating is warranted for knee replacement 
(prosthesis) with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  The 
diagnostic criteria instructs that with intermediate degrees 
of residual weakness, pain or limitation of motion rate by 
analogy to diagnostic codes 5256, 5261, or 5262.  A 100 
percent disability rating is warranted for 1 year following 
implantation of prosthesis.

As noted, the veteran was in receipt of a 100 percent 
disability rating for slightly over a year following 
implantation of the prosthesis in September 2001.  The 
objective medical evidence does not support a disability 
rating of 60 percent as the objective medical evidence does 
not show post-surgical chronic residuals of severe painful 
motion or weakness in the left knee.  In fact, the January 
2007 VA examiner noted the surgery resulted in significant 
improvement and only mild residual symptoms with regard to 
the left knee.  Thus, the Board will consider whether the 
veteran is entitled to a disability rating in excess of 30 
percent under the rating criteria for the knee.  

A disability rating in excess of 30 percent is not warranted 
under Diagnostic Codes 5260 or 5261.  Initially, the Board 
notes that the maximum assignable rating under Diagnostic 
Code 5260 is 30 percent.  Pursuant to Diagnostic Code 5261, a 
40 percent disability rating is warranted for extension 
limited to 30 degrees.  The objective findings do not support 
such a finding, as on examination in January 2007, extension 
was 115 to minus 5 degrees, and there was no additional 
limitation of motion on repetitive use.  

The Board has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), which allows 
for separate ratings under diagnostic codes 5260 and 5261.  
Although the veteran has compensable flexion, the objective 
evidence does not reflect compensable limitation of motion on 
extension.  Thus, the Board believes that the 30 percent 
rating assigned adequately compensates him for his limitation 
of flexion.  

The Board has given consideration to the possibility of 
assigning a separate evaluation for the veteran's left knee 
disability under Diagnostic Codes 5003 and 5257, from 
November 1, 2002.  A disability rating under Diagnostic Code 
5257 is not appropriate based on the objective findings of 
record, as there were no objective findings of recurrent 
subluxation or lateral instability.  Specifically, the 
January 2007 VA examination findings reflect no findings of 
instability of the left knee.

The Board also finds that a disability rating in excess of 30 
percent is not warranted for any functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  38 C.F.R. § 4.40, 4.45, 
4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  Although the 
January 2007 noted severe effects on performing daily 
activities such as chores, shopping and exercise, moderate 
effects on performing recreation and traveling, and mild 
effects on bathing and dressing, such opinion appeared to be 
based on examination of both knees, and it was clear that the 
manifestations of the right knee were more severe than the 
left.  In any event, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the knee.  The Board 
finds, however, that a rating in excess of 30 percent is not 
warranted under any alternative provision.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1) 
pertaining to all of the periods on appeal; however, the 
record contains no objective evidence that the veteran's 
service-connected left knee disability has solely resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  While acknowledging that the veteran has 
been in receipt of SSA disability benefits since 1990, the 
Board notes that such benefits have been awarded in 
consideration of a combination of his bilateral knee 
disabilities, mental disabilities, and other disabilities.  
Thus, there is no evidence that his left knee disability by 
itself has resulted in marked interference with earning 
capacity to warrant extra-schedular consideration.  
Additionally, while noting that he has undergone surgery for 
his left knee disability, the veteran was awarded a temporary 
total evaluation under 38 C.F.R. § 3.40 for convalescence, 
and thus there does not warrant extra-schedular consideration 
for frequent periods of hospitalization.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
left knee disability is appropriately compensated by the 
currently assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

II.  Total temporary evaluation under 38 C.F.R. § 4.30 for 
Right Knee

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted (under the conditions 
discussed below) for a period of one, two, or three months.  
Awards are to commence on the day of hospital admission and 
continue for a period of one to three months from the first 
day of the month following hospital discharge or outpatient 
release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of a one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).

Initially, the Board notes that service connection is in 
effect for chondromalacia, right knee, with meniscectomy, 
arthroscopic debridement, lateral release and traumatic 
arthritis, rated 10 percent disabling, effective July 1, 
1984; rated 30 percent disabling, effective May 2, 1991; 
rated 100 percent disabling pursuant to 38 C.F.R. § 4.30, 
effective November 21, 1991; and, rated 30 percent disabling, 
effective January 1, 1992.  A separate disability rating is 
in effect for right knee arthritis, effective May 2, 1991.

By way of history, the Board notes that in a November 1991 
rating determination, the RO denied entitlement to a 
disability rating in excess of 10 percent for service-
connected chondromalacia of the right knee.  The veteran 
perfected an appeal as to the denial of an increased rating.  
In a November 1992 rating determination, a total temporary 
evaluation was assigned, effective November 21, 1991.  Such 
evaluation was assigned as a result of the veteran undergoing 
arthroscopic, debridement and open lateral release surgery on 
the right knee at the Phoenix VA Medical Center (VAMC) on 
November 21, 1991.  The temporary total evaluation was 
assigned from November 21, thru December 31, 1991, as the 
medical evidence showed that only one month of convalescence 
was required following the surgery.  The veteran did not 
appeal such determination.  In April 1995, the Board granted 
entitlement to a 30 percent disabling rating (but no higher) 
for service-connected right knee chondromalacia.  Such rating 
was assigned, effective January 1, 1992.  The veteran 
appealed such determination to the Court, and the decision 
which denied a rating in excess of 30 percent was vacated and 
remanded to the Board for further consideration.  In June 
1998, the Board remanded the issue of entitlement to a 
disability rating in excess of 30 percent for further 
development.  

In August 1998, the veteran filed a claim for a temporary 
total evaluation under 38 C.F.R. § 4.30 for right knee 
surgery.  In support of such claim, the veteran submitted VA 
treatment records reflecting the November 1991 arthroscopic 
surgery, and VA and private treatment records related to a 
right ankle fracture and left wrist fracture sustained in 
1997 and 1998.  In a June 1999 rating determination, the 
veteran's claim for a temporary total rating for right knee 
surgery was denied on the basis that he had already been 
awarded a temporary total rating in 1991 as a result of the 
November 1991 surgery, and the medical evidence submitted did 
not reflect any additional right knee surgery.  The veteran's 
claims for temporary total evaluations under 38 C.F.R. § 4.30 
for right ankle fracture and left wrist fracture were 
separately considered and denied.  The veteran perfected an 
appeal as to the denial of a temporary total evaluation for 
right knee surgery, and also appealed the claims for 
temporary total evaluations for right ankle and left wrist 
fractures.  In July 2000, the Board remanded the issue of 
entitlement to a disability rating in excess of 30 percent 
for right knee chondromalcia to the RO for compliance with 
the prior remand.  In a January 2001 rating determination, 
the RO denied a disability rating in excess of 30 percent for 
chondromalacia of the right knee with meniscectomy and 
lateral release, but assigned a separate 10 percent 
disability rating for arthritis of the right knee, effective 
May 2, 1991.  In a February 2002 decision, the Board denied 
entitlement to a disability rating in excess of 30 percent 
for right knee chondromalcia, and denied entitlement to a 
disability rating in excess of 10 percent for right knee 
arthritis.  The veteran did not file a notice of appeal and 
such Board decision is final.  38 U.S.C.A. § 7104.  Thus, the 
only issue that remains in appellate status pertaining to the 
service-connected right knee disability is entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30.

While acknowledging that the issue of entitlement to a 
temporary total evaluation under 38 C.F.R. § 4.30 for right 
knee surgery has been in appellate status for approximately 
nine years, the Board notes that the medical evidence of 
record does not reflect that the veteran has undergone any 
right knee surgery subsequent to the November 21, 1991, 
arthroscopic surgery.  While acknowledging that the veteran 
has sought medical treatment pertaining to the right knee, 
the medical evidence does not establish that subsequent to 
November 21, 1991, that the veteran has undergone surgery of 
the right knee, nor has a cast been applied to the right 
knee.  While acknowledging that casts were applied to the 
right ankle and left wrist in 1997, there is no indication 
that a cast was applied to the right knee.  Thus, entitlement 
to a temporary total convalescence rating is not warranted 
under 38 C.F.R. § 4.30.




ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss disability is not warranted.  Entitlement to a 
disability rating in excess of 10 percent prior to October 6, 
1999 for left knee degenerative changes, is not warranted.  
Entitlement to a disability rating in excess of 20 percent 
from October 6, 1999, to September 17, 2001, for left knee 
degenerative changes, is not warranted.  Entitlement to a 
disability rating in excess of 30 percent for status post 
total arthroplasty, left knee, is not warranted.  Entitlement 
to a temporary total convalescent rating under 38 C.F.R. 
§ 4.30 for service-connected chondromalcia, right knee with 
meniscectomy, arthroscopic debridement, lateral release and 
traumatic arthritis is not warranted.  To this extent, the 
appeal is denied.  


REMAND

In April 1997, the veteran filed a claim of service 
connection for residuals of right ankle fracture, and 
residuals of left wrist fracture.  Specifically, the veteran 
claimed that in January 1997, he fell and broke his right 
ankle, and in February 1997, he fell and broke the radial of 
his left wrist.  The veteran claimed that these injuries 
occurred when his right knee "did not properly lock in place 
causing me to fall."  He claimed that such injuries were a 
result of the instability of his service-connected right knee 
disability.  The Board also notes that subsequent to such 
falls, he sustained another right ankle fracture in July 1998 
which he also claimed was due to instability of the knees, 
and sustained a right calcaneous fracture in or about 
February 2000.

An April 2000 VA outpatient treatment record reflects an 
opinion from a VA physician that it is possible that giving 
way of his knee caused his fall from the ladder which then 
caused his calcaneous fracture.  The examiner stated that 
degenerative knees at times can give way.  In July 2001, the 
veteran underwent a VA examination to assess the etiology of 
his residuals of right ankle fracture, and left wrist 
fracture.  Upon reviewing the claims folder, and conducting a 
physical examination, the examiner opined that his right 
ankle and left wrist injuries possibly occurred as the 
veteran stated, but there was no corroboration in the record 
with regard to his knee giving way.  The examiner suggested 
that the veteran's spouse and son should provide sworn 
statements corroborating his claim of the knee causing the 
right ankle and left wrist fractures, and this would give 
credence to the claim, or other significant verification.  
But without any corroboration, the examiner was unable to 
state that his right ankle and left wrist fractures were due 
to his bilateral knee disabilities.  

The Board notes that although the July 2001 examiner noted 
review of the claims folder, it does not appear the medical 
records were reviewed prior to 1998.  Such records from 1997 
specifically contain contemporaneous statements from the 
veteran that he injured his right ankle and left wrist due to 
his right knee giving out.  Moreover, the Board notes that 
the veteran is in receipt of separate disability ratings in 
consideration of recurrent subluxation and lateral 
instability, and arthritis of the service-connected right 
knee disability.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  As the VA opinions of record raise a possibility that 
his right ankle and left wrist disabilities could be related 
to his service-connected bilateral knee disabilities, to 
include any right knee instability, the Board has determined 
that a new VA examination is warranted to assess the nature 
and etiology of the veteran's residuals of right ankle 
fracture, and residuals of left wrist fracture.  See 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the necessity to further develop the claims of 
service connection prior to a merits determination, the Board 
finds that the issues of entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 for residuals of 
right ankle fracture, and residuals of left wrist fracture, 
are inextricably intertwined, as a decision on the merits of 
the service connection claims will directly impact whether 
the veteran is entitled to total convalescent ratings under 
38 C.F.R. § 4.30.  The RO should reconsider the temporary 
total convalescent rating claims after development and 
reconsideration of the service connection claims.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether he suffers from 
residuals of right ankle fracture, and 
residuals of left wrist fracture, and, if 
so, whether either disability is related 
to his service-connected bilateral knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file in 
its entirety, to include medical records 
dated from 1997 to the present, the 
examiner should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that right ankle fracture was caused by, 
or has been aggravated by, symptomatology 
related to the veteran's service-
connected right knee and/or left knee 
disability?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that left wrist fracture was caused by, 
or has been aggravated by, symptomatology 
related to the veteran's service-
connected right knee and/or left knee 
disability?  

3.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the remaining issues on 
appeal.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


